DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in the current application.
Claim 1 is amended in the current application.
Claims 17-20 are newly added in the current application.

Response to Arguments
Applicant's remarks and amendments filed September 15, 2022 have been fully considered.
Applicant requests that the provisional non-statutory obviousness-type double patenting rejections be held in abeyance until allowable subject matter is found.
The provisional non-statutory obviousness-type double patenting rejections over co-pending applications 16641903, 16766980, and 16761651 are withdrawn, because of the divergent claim amendments made in each co-pending application and the present application.
Applicant argues that Asatsu does not disclose pressure-sensitive adhesive polymer examples having first alkyl (meth)acrylate content that meet the newly amended range of 60-70 wt%.
This is not persuasive for the following reasons.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  See MPEP 2123, II.  Asatsu provides a broader disclosure that teaches the alkyl acrylate monomer units (a3)/(a3-1)/(a3-2) are included in an amount such as preferably from 70-95 parts by weight relative to 100 parts by weight of all the constituent units making up the (meth)acrylic resin (A) (polymer), where the ratio of the (a3-1) monomers (first alkyl (meth)acrylate monomer units that have 4 or more carbon atoms) and the (a3-2) monomers (second alkyl (meth)acrylate monomer units that have 3 or less carbon atoms) is preferably from 40/60 to 85/15 (Asatsu, [0023]-[0026]).  As set forth in the updated grounds of rejection below, Shuto in view of Asatsu discloses an (a3-1) monomer content range of 28.0 wt% to 80.75 wt%.  Asatsu’s (a3-1) monomer (first alkyl (meth)acrylate monomer units that have 4 or more carbon atoms) content range completely encompasses the claimed range of 60 wt% to 70 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).
Applicant asserts that the invention of claim 1 exhibits an unexpected result of enhanced balance of properties and performance while maintaining high-temperature durability.
This is not persuasive for the following reasons.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  See MPEP 716.02(d).  Table 1 of the specification as originally filed provides compositional data for the Inventive Example 1; Inventive Example 1 comprises 100 parts by weight of copolymer (A) of Table 1.  Copolymer (A) of Table 1 consists of 62 parts by weight of n-butyl acrylate, 15 parts by weight of benzyl acrylate, 20 parts by weight of methyl acrylate, and 3 parts by weight of 4-hydroxybutyl acrylate.  Inventive Example 1 also includes 0.12 parts by weight of an isocyanate crosslinking agent, 1.0 parts by weight of an ionic liquid, and 0.23 parts by weight of a silane coupling agent.  Present claim 1 more broadly and generally recites the monomer components of the (meth)acrylate copolymer (A) (for example, generally recites a first alkyl (meth)acrylate unit having an alkyl group with 4 or more carbon atoms instead of specifically reciting n-butyl acrylate; generally recites a second alkyl (meth)acrylate unit having an alkyl group with 3 or less carbon atoms instead of specifically reciting methyl acrylate; generally recites an aromatic group-containing monomer unit instead of specifically reciting benzyl acrylate; and generally recites a hydroxyl group-containing monomer unit instead of specifically reciting 4-hydroxybutyl acrylate).  Present claim 1 also more broadly and generally recites content ranges for each monomer component of the (meth)acrylate copolymer (A) (for example broadly recites 60-70 wt% of the first alkyl (meth)acrylate unit having an alkyl group with 4 or more carbon atoms instead of specifically reciting 62 parts by weight of n-butyl acrylate).  Present claim 1 also does not recite an isocyanate crosslinking agent, an ionic liquid, or a silane coupling agent.  Present claim 1 also does not recite any content ranges for an isocyanate crosslinking agent, an ionic liquid, or a silane coupling agent.
Moreover, the nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof.  In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979).  See MPEP 716.02(d), I.  Table 1 of the specification as originally filed provides only 1 example; Inventive Example 1. One of ordinary skill in the art would be unable to determine any trend in the data based upon a single data point.
Furthermore, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  See MPEP 716.02(d), II.  Table 1 of the specification as originally filed provides only 1 example; Inventive Example 1. Applicant has not established the criticality of any of the claim 1 ranges, because the specification only provides 1 value for each of the claimed monomer units as shown by Inventive Example 1.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recite the phrase “an average molecular weight of 1,8000,000 grams per mole.”  The syntax of “1,8000,000” is not in a standardized form, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification as originally filed provides guidance and support for pressure-sensitive adhesive polymers having average molecular weights of 600,000 or more to 3,000,000 or less grams per mole (see Spec, [51], [0137], [140], [Table 1]). For the purposes of examination the phrase is instead interpreted as reciting “an average molecular weight of 600,000 to 3,000,000 grams per mole.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shuto et al. (US 2005/0285286 A1) in view of Asatsu et al. (WO 2017/104349 A1, herein English machine translation utilized for all citations).
Regarding Claims 1 and 4, Shuto teaches a polarizing plate (an optical laminate) comprising a polyvinyl alcohol film polarizer (an optical film; as required by claim 4) and a pressure-sensitive adhesive layer that is laminated on one or both sides of the polarizer (optical film) for adhering to a liquid crystal display cell (Shuto, [0002], [0008], [0026]-[0027], [0076]-[0079]).  Shuto teaches the pressure-sensitive adhesive layer can be formed with acrylic type polymers (Shuto, [0076]).
Shuto remains silent regarding a specific acrylic type pressure-sensitive adhesive composition as recited by claim 1.
Asatsu, however, teaches an acrylic type pressure-sensitive composition for forming an adhesive layer on one or both sides of a polarizing element (optical film) in a polarizing plate (optical laminate) (Asatsu, [0001]-[0011], [0065], [0074]).  Asatsu teaches the pressure-sensitive composition comprises a (meth)acrylic resin (A) (polymer) and a crosslinking agent (B) (Asatsu, [0013]).  Asatsu teaches the (meth)acrylic resin (A) (polymer) comprises alkyl acrylate monomer units (a3) that include a first alkyl acrylate monomer unit (a3-1) that includes monomers such as butyl, pentyl, hexyl, heptyl, octyl, and nonyl acrylates (that have 4 or more carbon atoms) and a second alkyl acrylate monomer unit (a3-2) that includes methyl acrylate (that has 3 or less carbon atoms) (Asatsu, [0023]-[0028], [0129]-[0131], [table 1]); a substituent-containing alkyl acrylate monomer unit (a4) that includes aryl and aryloxy aromatic group-containing substituents and monomers such as phenoxyethyl acrylate (Asatsu, [0029]-[0030], [0129]-[0131], [table 1]); and a hydroxyl group-containing acrylate monomer unit (a1)/(a2) that includes 4-hydroxybutyl acrylate and 5-hydroxypentyl acrylate (Asatsu, [0014]-[0022], [0129]-[0131], [table 1]).
Asatsu teaches alkyl acrylate monomer units (a3)/(a3-1)/(a3-2) are included in an amount such as preferably from 70-95 parts by weight relative to 100 parts by weight of all the constituent units making up the (meth)acrylic resin (A) (polymer), where the ratio of the (a3-1) monomers (that have 4 or more carbon atoms) and the (a3-2) monomers (that have 3 or less carbon atoms) is preferably from 40/60 to 85/15 (Asatsu, [0023]-[0026]).  Starting with a basis of 70 parts by weight of alkyl acrylate monomer units (a3)/(a3-1)/(a3-2), Asatsu’s ratio range of preferably (a3-1)/(a3-2) 40/60 to 85/15 yields a wt% range of (a3-1) of (70*0.40)= 28.0 wt% to (70*0.85)= 59.5 wt%; Starting with a basis of 95 parts by weight of alkyl acrylate monomer units (a3)/(a3-1)/(a3-2), Asatsu’s ratio range of (a3-1)/(a3-2) 40/60 to 85/15 yields a wt% range of (a3-1) of (95*0.40)= 38.0 wt% to (95*0.85)= 80.75 wt%; this yields an (a3-1) monomer content range of 28.0 wt% to 80.75 wt%.  Asatsu’s (a3-1) monomer (that have 4 or more carbon atoms; butyl acrylate) content range completely encompasses the claimed range of 60 wt% to 70 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).
Asatsu teaches the ratio of the (a3-1) monomers (that have 4 or more carbon atoms) and the (a3-2) monomers (that have 3 or less carbon atoms; preferably methyl acrylate) is preferably from 40/60 to 85/15 (Asatsu, [0023]-[0026]).  Normalizing Asatsu’s alkyl acrylate monomer units (a3-2) (that have 3 or less carbon atoms) into a content range relative to 100 parts by weight of the (a3-1) monomers (that have 4 or more carbon atoms), Asatsu’s ratio of (a3-1)/(a3-2) 85/15 yields a content of (a3-2) of (X(a3)/(a3-1)/(a3-2)Total*0.85)= 100(a3-1) parts by weight, where X(a3)/(a3-1)/(a3-2)Total= (100(a3-1)/0.85)= 117.65(a3)/(a3-1)/(a3-2)Total parts by weight, so (117.65(a3)/(a3-1)/(a3-2)Total*0.15)= 17.65(a3-2) parts by weight; Asatsu’s ratio of (a3-1)/(a3-2) 40/60 yields a content of (a3-2) of (X(a3)/(a3-1)/(a3-2)Total*0.40)= 100(a3-1) parts by weight, where X(a3)/(a3-1)/(a3-2)Total= (100(a3-1)/0.40)= 250(a3)/(a3-1)/(a3-2)Total parts by weight, so (250(a3)/(a3-1)/(a3-2)Total*0.60)= 150(a3-2) parts by weight; this yields an (a3-2) monomer content range of 17.65 to 150 parts by weight relative to 100 parts by weight of the (a3-1) monomer.  Asatsu’s (a3-2) monomer (that have 3 or less carbon atoms; methyl acrylate) content range completely encompasses the claimed range of 30 to 65 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).
Asatsu teaches the substituent-containing alkyl acrylate monomer unit (a4) that includes aryl and aryloxy aromatic group-containing substituents and monomers such as phenoxyethyl acrylate is included in an amount from 0 to 30 parts by weight with respect to 100 parts of all constituent units (0-30 wt%) (Asatsu, [0029]-[0030], [0129]-[0131], [table 1]).  Normalized relative to 100 parts by weight of (a3-1) content (see Asatsu [0026] and calculations above): (YTotalConstituentUnits*0.95(a3)/(a3-1)/(a3-2)TotalRatio*0.85(a3-1)/(a3-2)ratio)=100(a3-1), where YTotalConstituentUnits=[100(a3-1)/( 0.95(a3)/(a3-1)/(a3-2)TotalRatio*0.85(a3-1)/(a3-2)ratio)]= 123.84TotalConstituentUnits parts by weight, so (123.84TotalConstituentUnits*0.0(a4))= 0.0 parts by weight and (123.84TotalConstituentUnits*0.3(a4))= 37.15 parts by weight of (a4); (YTotalConstituentUnits*0.70(a3)/(a3-1)/(a3-2)TotalRatio*0.40(a3-1)/(a3-2)ratio)=100(a3-1), where YTotalConstituentUnits=[100(a3-1)/( 0.70(a3)/(a3-1)/(a3-2)TotalRatio*0.40(a3-1)/(a3-2)ratio)]= 357.14TotalConstituentUnits parts by weight, so (357.14TotalConstituentUnits*0.0(a4))= 0.0 parts by weight and (357.14TotalConstituentUnits*0.3(a4))= 107.14 parts by weight of (a4); this yields an (a4) monomer content range of 0.0 to 107.14 parts by weight relative to 100 parts by weight of the (a3-1) monomer.  Asatsu’s (a4) monomer content range completely encompasses the claimed range of 20 to 45 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).
Asatsu teaches the hydroxyl group-containing acrylate monomer unit (a1)+(a2) is included in an amount from 1.5 to 4.5 parts by weight with respect to 100 parts of all constituent units (1.5-4.5 wt%) (Asatsu, [0014]-[0022], [0129]-[0131], [table 1]).  Normalized relative to 100 parts by weight of (a3-1) content (see Asatsu [0026] and calculations above): (YTotalConstituentUnits*0.95(a3)/(a3-1)/(a3-2)TotalRatio*0.85(a3-1)/(a3-2)ratio)=100(a3-1), where YTotalConstituentUnits=[100(a3-1)/( 0.95(a3)/(a3-1)/(a3-2)TotalRatio*0.85(a3-1)/(a3-2)ratio)]= 123.84TotalConstituentUnits parts by weight, so (123.84TotalConstituentUnits*0.015(a1)+(a2))= 1.86 parts by weight and (123.84TotalConstituentUnits*0.045(a1)+(a2))= 5.57 parts by weight of (a1)+(a2); (YTotalConstituentUnits*0.70(a3)/(a3-1)/(a3-2)TotalRatio*0.40(a3-1)/(a3-2)ratio)=100(a3-1), where YTotalConstituentUnits=[100(a3-1)/( 0.70(a3)/(a3-1)/(a3-2)TotalRatio*0.40(a3-1)/(a3-2)ratio)]= 357.14TotalConstituentUnits parts by weight, so (357.14TotalConstituentUnits*0.015(a1)+(a2)))= 5.36 parts by weight and (357.14TotalConstituentUnits*0.045(a1)+(a2))= 16.07 parts by weight of (a1)+(a2); this yields an (a1)+(a2) monomer content range of 1.86 to 16.07 parts by weight relative to 100 parts by weight of the (a3-1) monomer.  Asatsu’s normalized content range of (a1)+(a2) completely encompasses the claimed range of 4 to 8 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).
Since Shuto and Asatsu both disclose acrylic type pressure-sensitive adhesives for polarizing plates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Asatsu’s pressure-sensitive adhesive composition to form Shuto’s pressure-sensitive adhesive layer to yield an adhesive exhibiting excellent durability under severe conditions, excellent balance between hardness and softness, suppressed foaming, effective stress relief characteristics, prevention of white spots, and optimized re-workability as taught by Asatsu (Asatsu, [0001], [0006], [0017], [0027]-[0028]).
Regarding Claim 2, modified Shuto teaches the pressure-sensitive adhesive layer exhibits a storage modulus at 23oC (room temperature) from 0.1 to 5 MPa (Asatsu, [0071]).  Modified Shuto’s modulus range is completely encompassed within the claimed range of 0.07 MPa or more, and therefore, satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 3, modified Shuto teaches the pressure-sensitive adhesive layer has a gel fraction from 50 to 95% by weight (Asatsu, [0072]).  Modified Shuto’s gel fraction overlaps with the claimed range of 80 wt% or more, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).
Regarding Claim 5, modified Shuto teaches the polarizer is a polyvinyl alcohol polarizer containing a potassium and a zinc component (Shuto, [0010]-[0018], [0031]).
Regarding Claim 6, modified Shuto teaches the ratio of the zinc component (Zn) to the potassium component (K) is (Zn/K) = 0.05 to 0.4; where the reciprocal (K/Zn) = 2.5 to 20 (Shuto, [0010]-[0018], [0031]).  Modified Shuto’s ratio range overlaps the claimed range of 0.2 to 6, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).
Regarding Claim 7, modified Shuto teaches the potassium component (K) is included in an amount of 0.2 to 12 wt% (Shuto, [0011]).  Modified Shuto’s range overlaps the claimed range of 0.1 to 2 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).
Regarding Claim 8, modified Shuto teaches the zinc component (Zn) is included in an amount of 0.03 to 0.7 wt% (Shuto, [0017]).  Modified Shuto’s range completely encompasses the claimed range of 0.1 to 0.5 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).
Regarding Claim 9, modified Shuto teaches the second alkyl acrylate monomer unit (a3-2) is methyl acrylate (Asatsu, [0023]-[0028], [0129]-[0131], [table 1]).
Regarding Claim 10, modified Shuto teaches the substituent-containing alkyl acrylate monomer unit (a4) includes phenoxyethyl acrylate that completely satisfies [Formula 1] of claim 10 (Asatsu, [0029]-[0030], [0129]-[0131], [table 1]).
Regarding Claim 11, modified Shuto teaches the hydroxyl group-containing acrylate monomer unit (a1)+(a2) includes 4-hydroxybutyl acrylate and 5-hydroxypentyl acrylate that have hydroxyalkyl groups with carbon numbers of 4 and 5, respectively (Asatsu, [0014]-[0022], [0129]-[0131], [table 1]).
Regarding Claim 12, modified Shuto teaches the (meth)acrylic resin (A) (polymer) further comprises a carboxyl group-containing monomer unit in an amount of 1.0 part by weight or less with respect to 100 parts of all constituent units (Asatsu, [0030]-[0034]).  Modified Shuto’s range is identical to the claimed range of 1 wt% or less, and therefore, satisfies the claimed range (MPEP 2131.03).
Regarding Claim 13, modified Shuto teaches the pressure-sensitive composition comprises a crosslinking agent (B) (Asatsu, [0013], [0051]-[0054]).
Regarding Claim 14, modified Shuto teaches a display device comprising a display panel to which the polarizing plate (optical laminate) of claim 1 is attached via the pressure-sensitive adhesive layer of the polarizing plate (optical laminate) (Shuto, [0002], [0008], [0026]-[0027], [0076]-[0087]; Asatsu, [0074]-[0123]).
Regarding Claim 15, modified Shuto teaches the pressure-sensitive adhesive layer exhibits a storage modulus at 23oC (room temperature) from 0.1 to 5 MPa (Asatsu, [0071]).  Modified Shuto’s modulus range overlaps with the claimed range of 0.07 to 0.2 MPa, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).
Regarding Claim 16, modified Shuto teaches the pressure-sensitive adhesive layer has a gel fraction from 50 to 95% by weight (Asatsu, [0072]).  Modified Shuto’s gel fraction range completely encompasses the claimed range of 80 to 95 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).
Regarding Claims 17 and 18, modified Shuto teaches examples that consist of a first alkyl (meth)acrylate unit of butyl acrylate ((a3-1) monomer having 4 carbon atoms); a second alkyl (meth)acrylate unit of methyl acrylate ((a3-2) monomer having 1 carbon atom); an aromatic group-containing monomer unit of phenoxyethyl acrylate or phenoxydiethylene glycol acylate (a4); and a hydroxyl group-containing monomer unit of 2-hydroxyethyl acrylate, 4-hydroxybutyl acrylate, and/or 5-hydroxypentyl acrylate (a1)+(a2) (Asatsu, [0013]-[0030], [0129]-[0131], [table 1]).  Modified Shuto provides the general content teachings for each of the aforementioned monomer units, where (a3-1) is included in an amount of (70*0.40)= 28.0 to (95*0.85)= 80.75 parts by weight; (a4) is included in an amount of 0 to 30 parts by weight; (a3-2) is included in an amount of (70*0.15)= 10.5 to (95*0.60)= 57.0 parts by weight; and (a1)+(a2) is included in an amount of 1.5 to 4.5 parts by weight all relative to 100 total parts of the (meth)acrylic resin (A) (polymer) (Asatsu, [0022], [0026], [0028], [0030]).  Modified Shuto’s general content ranges all include the claimed values of (a3-1)= 62, (a4)= 15, (a3-2)= 20, and (a1)+(a2)= 3; and therefore, establishes a prima facie case of obviousness over the claimed values (MPEP 2144.05, I).
Regarding Claim 20, modified Shuto teaches the (meth)acrylic resin (A) (polymer) has a weight average molecular weight of 6.0x105 to 2.5x106 g/mol (600,000 to 2,500,000 g/mol) (Asatsu, [0042]).  Modified Shuto’s weight average molecular weight range is completely encompassed within the claimed range of 600,000 to 3,000,000, and therefore, satisfies the claimed range (MPEP 2131.03).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shuto et al. (US 2005/0285286 A1) in view of Asatsu et al. (WO 2017/104349 A1, herein English machine translation utilized for all citations) as applied to clams 1 and 18 above, and further in view of Toyama et al. (US 2013/0288048 A1).
Regarding Claim 19, modified Shuto teaches the polarizing plate (optical laminate) as discussed above for claims 1 and 18.  Modified Shuto teaches (a3-1) is preferably butyl acrylate (a first alkyl (meth)acrylate unit with 4 or more carbon atoms; Asatsu, [0024]); (a4) is an aromatic group-containing monomer unit having an aryl group such as a phenyl group (benzyl group), for example phenoxyethyl acrylate (Asatsu, [0029]); (a3-2) is preferably methyl acrylate (a second alkyl (meth)acrylate unit with 3 or less carbon atom; Asatsu, [0025]); and (a1)+(a2) can be 4-hydroxybutyl acrylate (Asatsu, [0020], [0129]-[0131], [table 1]).
Modified Shuto remains silent regarding the aromatic group-containing monomer unit being benzyl acrylate.
Toyama, however, teaches a pressure-sensitive adhesive composition for an optical film comprising a (meth)acryl-based polymer obtained by copolymerizing alkyl(meth)acrylate monomers, aromatic ring-containing monomers, and hydroxyl group-containing monomers (Toyama, Abstract, [0023]-[0025], [0035]-[0045]).  Toyama teaches the aromatic ring-containing monomers include benzyl(meth)acrylate or phenoxyethyl(meth)acrylate to achieve high pressure-sensitive adhesive properties and durability (Toyama, [0041]).
Since modified Shuto and Toyama both disclose pressure-sensitive adhesive compositions for optical films, both disclose (meth)acryl-based polymers for the adhesive compositions, and both disclose aromatic group-containing monomer units such as phenoxyethyl acrylate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Toyama’s benzyl acrylate as modified Shuto’s aromatic group-containing monomer unit to yield an adhesive that exhibits high removability, high coating surface smoothness, high pressure-sensitive adhesive properties, and high durability as taught by Toyama (Toyama, [0001], [0020], [0041]).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782